Citation Nr: 1729311	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-24 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right hand arthritis.

2.  Entitlement to service connection for depression, to include as secondary to service connected migraine headaches and left eye retinal detachment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1976 to October 1979. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  
 
The Veteran testified before the undersigned Veterans' Law Judge at a December 2016 videoconference hearing, and a transcript of this hearing is of record.


FINDINGS OF FACT

1.  The Veteran has traumatic arthritis of the right index finger due to a fracture to the metacarpal head in service.

2.  The arthritis affecting the remaining fingers on the Veteran's right hand did not have onset in service or within one year of service and was not caused or permanently aggravated by his active military service.

3.  The Veteran's service connected migraine headaches contribute to his depression.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right index finger arthritis have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  


2.  The criteria for entitlement to service connection for right hand arthritis have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

3.  The criteria for entitlement to service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2016).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Right Hand Arthritis

The Veteran is seeking entitlement to service connection for arthritis of the right hand, which he relates to an injury to his right hand in service.

Service treatment records show that the Veteran was treated in April 1978 for a fracture of the metacarpal head of his right index finger, which he reported injuring in a fall.  No other injury to the right hand was noted.  At his separation physical in July 1979, his upper extremities were normal and no hand disability was noted by the examiner or reported by the Veteran.  

Post-service, there is no evidence of any complaints of or treatment for a hand disability until more than thirty years after separation from service.  The Veteran was treated at a VA Rheumatology Clinic in March 2011 for right hand pain and decreased dexterity of approximately 3 months' duration.

In May 2011, the Veteran was afforded a VA examination of his right hand.  At that time, the Veteran complained of pain in all the fingers in his right hand, worse in the thumb, index, and middle fingers.  An x-ray showed arthritis of the right hand.  On examination, the Veteran had decreased grip strength and limitation of motion.  

The examiner concluded that it is less likely than not the Veteran's right hand arthritis is caused by or a result of his 1978 right index finger fracture.  The examiner noted that there is only one injury to the Veteran's hand noted in service- his April 1978 fracture of metacarpal head of the right index finger.  The Veteran's finger was splinted and healed, with no residual complaints documented.  There was no further treatment documented until he was seen by VA in March 2011, more than thirty years later.  Additionally, the examiner noted that per his occupational history, the Veteran worked a number of different jobs that involved labor or repetitive motion of the right hand and left hand.   Thus, the examiner suggested that the Veteran's arthritis is more likely due to his employment.  

In March 2017, the Veteran's private treatment provider, Dr. J.S., opined that the Veteran's right index finger metacarpal head osteoarthritis is traumatic in nature and related to the Veteran's 1978 fracture.  

Based on the above evidence, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current right index finger arthritis is related to service, as there are medical opinions both for an against the Veteran's claim.  Accordingly, the benefit of the doubt is resolved in the Veteran's favor and entitlement to service connection for arthritis of the right index finger is granted.

However, entitlement to service connection for any other part of the Veteran's right hand must be denied.  There is no evidence in the Veteran's service treatment records that his 1978 fall injured any part of the right hand other than the right index finger.  The earliest evidence of record that there is any disability affecting the rest of the right hand is more than thirty years after the Veteran's separation of service.  The May 2011 VA examiner concluded that it is less likely than not the Veteran's right hand arthritis is related to service, based on how long after service his condition presented itself, as well as his history of employment that involved the repetitive use of the hands.  Dr. J.S. only offered a positive opinion relating to the Veteran's right index finger.  He offered no opinion concerning the rest of the right hand, with exception of osteoarthritis of the CMC joint of the right thumb, which he characterized as degenerative in nature, rather than traumatic, providing further evidence against the Veteran's claim.  

In conclusion, for all the above reasons, entitlement to service connection for right index finger arthritis is granted, but entitlement to right hand arthritis is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Depression

The Veteran is also seeking entitlement to service connection for depression, which he has argued is caused or aggravated by his service connected migraine headaches and left retinal detachment.

The Veteran's service treatment records are negative for any complaints of or treatment for an acquired psychiatric disability.

Post-service treatment records from August 2006 show treatment for depression.  

In May 2011, the Veteran was afforded a VA examination.  The Veteran was diagnosed with a cognitive disorder, NOS, and a mood disorder, NOS, with anxious and depressive symptoms.  The examiner opined that it is less likely than not the Veteran's psychiatric disabilities were caused by or related to the Veteran's active service.  The examiner noted that the Veteran had a history of chronic mental health  problems dating back to childhood due to a difficult family situation and history of abuse and that he currently suffered from a number of financial, employment, and social stressors which were more likely the cause of his depression than his service connected migraines.

In February 2017, the Veteran's treating psychologist, Dr. I.S., opined that the Veteran's migraines are a "major contributing factor" towards his diagnosis of major depressive disorder.  She noted that the Veteran experiences severe worry and anxiety about the occurrence of his migraines because they are accompanied by debilitating pain.  He isolates himself because he is concerned that exposure to noise and other environmental stimulants will trigger a migraine.  This isolation and fear has increased his sense of hopelessness and other depressive symptoms.  

While the preponderance of the evidence suggests that the Veteran's current depression is the result of multiple factors, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's service connected migraines are one of the causes of his current condition.  Accordingly, the benefit of the doubt is resolved in the Veteran's favor and entitlement to service connection for major depressive disorder is granted.  The issue of how much of the Veteran's depression is caused by his service connected migraines versus other non-service connected factors is not currently before the Board.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for posttraumatic arthritis, right index finger, is granted.

Entitlement to service connection for right hand arthritis is denied.

Entitlement to service connection for major depressive disorder is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


